DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 7/22/2020.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergner (4,648,473).

As to claim 1 and 16 Bergner discloses a drive control system mounted on a vehicle configured to travel by operation of a driver, comprising:
an actuator (27) configured to output a driving force for the vehicle to travel;
an output sensor (29) configured to detect a driving force requested by the operation of the driver; and
a control device (figure 1) configured to:
determine a response characteristic of the actuator; and control operation of the actuator based on the requested driving force detected by the output sensor and the response characteristic, wherein the control device controls the actuator by outputting a target output value based on the response characteristic, the target output value being set by adding a given delay time to a requested output value that is set according to the requested driving force. (column 2 lines 60-70).

As to claim 2 and 17 Bergner discloses the drive control system of claim 1, wherein the actuator (27) is one of a plurality of actuators (reed switches), and wherein the control device sequentially executes control of each of the plurality of actuators in an order according to a priority based on a given condition. (the controller will in order receiver the signal from actuator 29 and determent the speed output to actuator 27 according to the reed switch)

As to claim 3 Bergner discloses the drive control system of claim 2, wherein the given condition is set based on a restriction of one the plurality of actuators (reed switches), a response of one the plurality of actuators, an execution accuracy of one the plurality of actuators, and an execution capability of one the plurality of actuators. (the system will detect accurately which switch is activated and delay the speed on levels up to the actuated read switch)


As to claim 7 Bergner discloses the drive control system of claim 1, wherein each of the requested output value and the target output value has a respective inclined output waveform indicating a temporal change in the driving force, and wherein a slope of the output waveform of the requested output value substantially coincides with a slope of the output waveform of the target output value. (not shown in the drawings but just as the applicants if it were placed on a map it would shown the same delay then increase in speed to the set speed).

As to claim 9 Bergner discloses the drive control system of claim 1, wherein the actuator is selected from the group consisting of an engine, drive motor (27), clutch, transmission, differential, and brake.

Allowable Subject Matter
Claims 4-6, 8, 10-15 and18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to acceleration delay is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747 


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747